Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000894
                                                        03-JAN-2013
                                                        10:24 AM


                         SCPW-12-0000894

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  STATE OF HAWAI#I, Respondent,

                                vs.

               CHRISTOPHER LEE SLAVICK, Petitioner.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the compilation of letters
submitted by petitioner Christopher Lee Slavick and addressed to
the Chief Justice and the court, which were filed as a motion for
reconsideration of the November 8, 2012 order denying
petitioner’s petition for a writ of prohibition, the documents
attached thereto and submitted in support thereof, and the
record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, January 3, 2013.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack